Citation Nr: 1700762	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a sinus disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

In his September 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in June 2015, but did not report to the hearing scheduled in June 2015.  However, on June 11, 2015, the Veteran called the RO to say he missed his hearing due to transportation problems, and he requested his hearing be rescheduled.  There is no indication from the record that the Veteran's hearing has been rescheduled per his request.  Because travel board and videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing, or fails to report for same, please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




